MEMORANDUM **
Zilbert Simonyan, a native of Iran and citizen of Armenia, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration judge’s order denying his application for asylum, withholding of removal, and protection under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the agency’s adverse credibility determination, Li v. Ashcroft, 378 F.3d 959, 962 (9th Cir.2004), and we deny the petition for review.
Substantial evidence supports the BIA’s adverse credibility determination because Simonyan’s statement during his port of entry interview that he did not fear harm from the Armenian government was inconsistent with his testimony that the government threatened him and the BIA could reasonably conclude that there was a valid discrepancy between the interview and Simonyan’s testimony. See id. at 963 (9th Cir.2004).
Simonyan does not raise any arguments in his opening brief regarding the denial of CAT relief. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir.1996) (issues which are not specifically raised *126and argued in a party’s opening brief are waived).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.